Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2194 Page 1 of 58



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

COUNTRY MILL FARMS, LLC and                      )
STEPHEN TENNES,                                  )
                      Plaintiffs,                )
                                                 )      No. 1:17-cv-487
-v-                                              )
                                                 )      Honorable Paul L. Maloney
CITY OF EAST LANSING,                            )
                            Defendant.           )
                                                 )

 OPINION AND ORDER GRANTING IN PART AND DENYING IN PART CROSS
               MOTIONS FOR SUMMARY JUDGMENT

       Many of the claims and defenses in this lawsuit attempt to distinguish between belief

and conduct and between conduct and expression, concepts not readily conducive to easy

categorization. Stephen Tennes owns and operates Country Mill Farms. This civil rights

lawsuit arose when Plaintiff Stephen Tennes posted his religious beliefs about marriage on

Country Mill Farms' Facebook page. In addition to discussing his religious beliefs, Tennes

also stated that he would no longer rent his farm for weddings ceremonies that would violate

his religious beliefs. Because of the Facebook post, the City of East Lansing denied Country

Mill Farms’ vendor application for the City's farmers market. Tennes and Country Mill

Farms sued. For their motion for summary judgment, Tennes and Country Mill Farms focus

almost exclusively on Tennes’ statement concerning his religious beliefs. For the City's

motion for summary judgment, it focuses almost exclusively on Tennes’ statement that he

would not rent his property for same-sex weddings. Because the parties generally decline to
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2195 Page 2 of 58



engage the arguments advanced by the other side, the Court finds genuine issues of material

facts for many of the outstanding claims.

                                              I.

       A trial court should grant a motion for summary judgment only in the absence of a

genuine dispute of any material fact and when the moving party establishes it is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56(a). The moving party bears the burden of

showing that no genuine issues of material fact exist. Celotex Crop. v. Catrett, 477 U.S. 317,

324 (1986). To meet this burden, the moving party must identify those portions of the

pleadings, depositions, answers to interrogatories, admissions and any affidavits and other

evidence in the record, which demonstrate the lack of genuine issue of material fact. Fed.

R. Civ. P. 56(c)(1); Pittman v. Experian Info. Sols., Inc., 901 F.3d 619, 627-28 (6th Cir.

2018). The moving party may also meet its burden by showing the absence of evidence to

support an essential element of the nonmoving party’s claim. Holis v. Chestnut Bend

Homeowners Ass’n, 760 F.3d 531, 543 (6th Cir. 2014). When faced with a motion for

summary judgment, the nonmoving party “must set forth specific facts showing that there is

a genuine issue for trial.” Pittman, 901 F.3d at 628 (quoting Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 250 (1986)). The court must view the facts and draw all reasonable

inferences from those facts in the light most favorable to the nonmoving party. Maben v.

Thelen, 887 F.3d 252, 263 (6th Cir. 2018) (citing Matsushita Elec. Indust. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986)). In resolving a motion for summary judgment, the

court does not weigh the evidence and determine the truth of the matter; the court

determines only if there exists a genuine issue for trial. Tolan v. Cotton, 572 U.S. 650, 656


                                              2
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2196 Page 3 of 58



(2014) (quoting Anderson, 477 U.S. at 249). The question is “whether the evidence presents

a sufficient disagreement to require submission to the jury or whether it is so one-sided that

one party must prevail as a matter of law.” Anderson, 477 U.S. at 251-252.

                                              II.

                                              A.

       Underlying this dispute are ordinances and guidelines promulgated by the City of East

Lansing.1 In 1972, the City of East Lansing adopted a nondiscrimination ordinance. The

Ordinance declares the public policy of the municipality.

       It is hereby declared to be contrary to the public policy of the City of East
       Lansing for any person to deny any other person the enjoyment of his/her civil
       rights or for any person to discriminate against any other person in the exercise
       of his/her civil rights or to harass any person because of religion, race, color,
       national origin, age, height, weight, disability, sex, marital status, sexual
       orientation, gender identity or expression, student status, or because of the use
       by an individual of adaptive devices or aids.

City of East Lansing, MI., Code § 22-31. In 2016 when the events giving rise to this lawsuit

transpired, the City’s ordinances defined the word “harass” to include both conduct and

communication.

       To harass means to have physical conduct or communication which refers to
       an individual protected under this article, when such conduct or
       communication demeans or dehumanizes and has the purpose or effect of
       substantially interfering with an individual’s employment, public
       accommodations or public services, education, or housing, or creating an
       intimidating, hostile, or offensive employment, public accommodations,
       public services, educational, or housing environment.

Id. § 22-32.


1
      The controlling pleading is Plaintiffs’ amended complaint.     (ECF No. 5 Complaint.)
Defendants filed an answer. (ECF No. 31 Answer.)

                                              3
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2197 Page 4 of 58



      The City operates the East Lansing Farmer’s Market (ELFM). Vendors are selected

by invitation and by application. (Compl. ¶ 95–98 PageID.76; Answer ¶¶ 95-98 PageID.438-

39.) The City issues licenses to the vendors so that they may participate in the ELFM.

(Compl. ¶ 99 PageID.67; Answer ¶ 99 PageID.439.) Without a license, vendors are not

permitted at the ELFM. (Compl. ¶ 101 PageID.76; Answer ¶ 101 PageID.439.) Country

Mill was a vendor at the ELFM from 2010 through 2016 and was invited by the City from

2011 through 2016. (Compl. ¶¶ 101-102 PageID.76; Answer ¶¶ 101-102 PageID.439; ECF

No. 71-1 Tennes Aff. ¶¶ 21-22 PageID.831.)

      In order to secure a license for the ELFM, vendors must pay a fee and must agree to

follow the ELFM Vendor Guidelines. The events giving rise to this lawsuit occurred in 2016.

Tim McCaffrey, the Director of Parks and Recreation for the City of East Lansing, testified

that in January and February 2017 the City began to discuss the need to reference or

incorporate the City’s nondiscrimination ordinance in the ELFM Vendor Guidelines. (ECF

No. 68-4 McCaffrey Dep. at 41-41 PageID.730-31.) Heather Surface is the Community

Events Coordinator for the City and, as part of her job, she coordinates the ELFM. (ECF

No. 68-3 Surface Dep. at 7 PageID.710.) Surface testified that she and McCaffrey reviewed

the Vendor Guidelines and consulted with the City’s attorney. (Id. at 78 PageID.716.)

      The 2017 ELFM Vendor Guidelines were amended to add subsection m to Section

6, to incorporate the nondiscrimination ordinance by reference.

      6) VENDORS WILL EMBODY THE SPIRIT OF THE MARKET BY:
      Multiple factors that affect the success of every vendor are considered.
      ...




                                             4
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2198 Page 5 of 58



       m. Complying with the City of East Lansing’s Civil Rights ordinances and the
       public policy against discrimination contained in Chapter 22 of the East
       Lansing City Code while at the ELFM and as a general business practice.

(ECF No. 5-1 PageID.114-15.). The Vendor Application requires the applicant to check a

box indicating that he or she has read and agrees to all of the ELFM 2017 Vendor Guidelines.

(See Compl. ¶ 150 PageID.81; Answer ¶ 150 PageID.449.) When the City made the

addition to the Vendor Guidelines, the phrase "general business practice" was not defined.

Surface thought that the situation involving Country Mill was the “catalyst” for the review of

the Vendor Guidelines. (Surface Dep. at 78-79 PageID.716.) The change was necessary

because the vendors at the ELFM were not being held to the same standards as were City

contractors. (Id. at 78.) McCaffrey testified that the City does not look for violations of the

Vendor Guidelines but it will enforce the guidelines and the ordinances if situations are

brought to the City’s attention. (McCaffrey Dep. at 46-47 PageID.732.)

                                              B.

       Generally, the parties do not dispute the various acts that occurred. On occasion,

one party identifies acts that occurred of which the other party would have no knowledge.

The parties do offer competing inferences from the various occurrences and also dispute the

legal significance of those occurrences and inferences.

       Steve Tennes is a parishioner at St. Mary's Catholic Church in Charlotte, Michigan.

(ECF No. 68-1 Tennes Dep. at 22 PageID.697.) Tennes believes the Catholic "Church's

teaching that marriage is a God-ordained, lifelong, sacrificial, and sacramental covenant

between one man and one woman, with profound spiritual and societal implications." (ECF

No. 71-1 Tennes Dec. ¶ 14 PageID.829.)


                                              5
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2199 Page 6 of 58



       Tennes is the owner and operator of Country Mill Farms, LLC. (Tennes Dec. ¶ 2

PageID.826.) The mission statement for Country Mill Farms is "to glorify God by facilitating

family fun on the farm and feeding families." (Id. ¶ 6 PageID.827.) Tennes "sees it as his

calling to run [the] family farm . . . while honoring [his] Roman Catholic faith." (Id. ¶ 7

PageID.827.) Tennes and his family host as many as 44 weddings a year and "discovered it

was a beautiful way to promote and support our beliefs about marriage."          (Id. ¶ 13

PageID.829.)

       Tennes and his family are "intimately involved" in the weddings. (Tennes Dec. ¶ 15

PageID.829.) He helps plan and layout the venue. (Tennes Dep. at 31-32 PageID.698.)

The family meets and communicates with the couple, they help plan the event, they assist in

staging the event, and they drive guests from the parking lot to the venue. (Tennes Dec. ¶

16 PageID.829-30.) Tennes does not inquire about the religious beliefs of the couples who

seek to rent Country Mill. (Tennes Dep. at 38 PageID.700.) Although Tennes is aware that

the Catholic Church requires the Church to annul a prior marriage, Tennes does not inquire

about the prior marital status of any individual seeking to rent Country Mill for a wedding

ceremony. (Id. at 46-47 PageID.701.)

       Country Mill Farms has a webpage on the internet site Facebook which it uses to

communicate with the public. (ECF No. 68-1 Tennes Dep. at 64 PageID.705.) The events

leading to this lawsuit began around August 24, 2016 with a post on County Mill’s Facebook

page. An individual wrote that she “heard you’re not welcoming of LGBT Groups” and

asked if “someone could please make a statement regarding this?”           (ECF No. 71-7

PageID.865.) Tennes responded as follows:


                                             6
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2200 Page 7 of 58



       Thank you for inquiring about our family farm. We do host weddings on our
       farm. We have had same sex couples inquire about getting married at our
       orchard. Due to our personal religious beliefs, we do not participate in the
       celebration of a same sex union. We have and will continue to respectfully
       direct wedding inquiries to another mid-Michigan orchard that has more
       experience in hosting same sex weddings. We welcome all customers for our
       other activities and products on the farm. We have friends, family and
       business associates in the LBGT community. We respect other people’s
       beliefs and we can only hope that others will respect ours. We have always
       tried our best to be respectful in this area. Thank you for your understanding.

(Id. PageID.866; Tennes Dec. ¶ 18 PageID.830.)

       The City became aware of Tennes’ Facebook post the next day. On August 25, 2016,

an individual sent an email about the August 24 Facebook posts to Heather Surface. (ECF

No. 68-5 PageID.737-38.) Surface forwarded the email to McCaffrey, her supervisor. (Id.;

Surface Dep. at 41 PageID.712.)) McCaffrey testified that he had conversations with the

City’s manager and others about “how to move forward.”             (McCaffrey Dep. at 24

PageID.727.)

       On Friday, August 26, the City asked Country Mill to agree not to attend the ELFM

on Sunday, August 28.2 (Tennes Dec. ¶ 24 PageID.832). McCaffrey expressed concern

about “protesters, adverse media attention, and possible negative impacts on your business

and the business of other vendors.” (ECF No. 71-15 Email PageID.883.) Tennes decided

to temporarily stop booking all weddings at Country Mills. (Compl. ¶ 127 PageID.79;

Tennes Dec. ¶ 26 PageID.832.) Tennes attended the ELFM on August 28, despite the




2
       McCaffrey made several attempts to speak with Country Mill. (McCaffrey Dep. at 25
PageID.727.) He telephoned Diane Tennes several times and left voicemail messages. (Id.; ECF
No. 71-13 Transcripts PageID.877-79.) He also sent several emails. (ECF No. 71-14 PageID.881;
ECF No. 71-15 PageID.882-84; ECF No. 71-16 PageID.885-86.)

                                             7
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2201 Page 8 of 58



City’s continued requests not to attend.3 (Tennes Dec. ¶ 29 PageID.833.) Country Mill

participated at the ELFM for the remainder of the 2016 season. (Id.; Answer ¶ 137

PageID.446.)

       In December 2016, Tennes decided that he would again rent Country Mill Farms for

weddings. (Tennes Dec. ¶ 30 PageID.833.) On December 12, 2016, Tennes posted the

announcement on Country Mill’s Facebook page.

       This past fall our family farm stopped booking future wedding ceremonies at
       our orchard until we could devote the appropriate time to review our policies
       and how we respectfully communicate and express our beliefs. The Country
       Mill engages in expressing its purpose and beliefs through the operation of its
       business and it intentionally communicates messages that promote its owners’
       beliefs and declines to communicate messages that violate those beliefs. The
       Country Mill family and its staff have and will continue to participate in hosting
       the ceremonies held at our orchard. It remains our deeply held religious belief
       that marriage is the union of one man and one woman and Country Mill has
       the First Amendment Right to express and act upon its beliefs. For this reason,
       Country Mill reserves the right to deny a request for services that would require
       it to communicate, engage in, or host expression that violates the owners’
       sincerely held religious beliefs and conscience. Furthermore, it remains our
       religious belief that all people should be treated with respect and dignity
       regardless of their beliefs and background. We appreciate the tolerance
       offered to us specifically regarding our participation in hosting wedding
       ceremonies at our family farm.

(ECF No. 5-1 PageID.112.) Like the August 2016 message, Surface and McCaffrey became

aware of the December 2016 through members of the community. The same day Tennes

posted his message, December 12, a member of the community posted comments about his




3
        McCaffrey testified that the City asked Tennes not to come to the ELFM that weekend, but
“if you’re going to vend, go ahead. I mean, we’re not going to take that right away from you.”
(McCaffrey Dep. at 26 pageID.728.) Tennes acknowledges the City’s request was for voluntary
action. (Tennes Dec. ¶ 24 PageID.832.) Tennes testified that the City “did not say that we could
not come.” (Tennes Dep. at 53 PageID.702.)

                                               8
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2202 Page 9 of 58



announcement on the ELFM’s Facebook page. (Surface Dep. at 70 PageID.714; ECF No.

71-21 PageID.893.)

       In January 2017, the Market Planning Committee for the ELFM met to identify and

then invite vendors for the 2017 ELFM. (Compl. ¶ 193 PageID.86; Answer ¶ 193

PageID.460.) Surface testified that McCaffrey informed her that the Committee was not to

issue an invitation to Country Mill for the 2017 ELFM. (ECF No. 75 Surface Dep. II at 76-

77 PageID.1502-03; ECF No. 71-22 Meeting Agenda PageID.894.) McCaffrey testified that

“a number of people” were involved in the decision, including himself, the City’s manager,

the City’s attorney, and possibly the City’s mayor. (McCaffrey Dep. at 51-52 PageID.733.)

Surface testified that McCaffrey said if Country Mill submitted a vendor application, the City

would deal with it. (Surface Dep. II at 76-77 PageID.1502-03.) The Committee did not

invite Country Mill to be a vendor. (Tennes Dec. ¶ 31 PageID.834.)

       Country Mill submitted a vendor application, which was reviewed by the City.

(Compl. ¶¶ 197 and 199 PageID.86; Answer ¶¶ 197 and 199 PageID.461.) When the

Committee received County Mill's application, Surface "walked it straight over to Tim

McCaffrey." (Surface Dep. at 82 PageID.717.) Surface denied being involved in the decision

to deny Country Mill’s application. (ECF No. 78-5 Surface Dep. III at 148 PageID.1693.)

A letter was drafted denying the application, which McCaffrey edited and Surface signed.

(ECF No. 71-60 McCaffrey Dep. II at 57-59 PageID.1123-25; Surface Dep. at 86-88

PageID.718.) George Lahanas, the City Manager, testified that under normal practices a

letter like this one would be drafted by McCaffrey, which Lahanas would then review and

finalize. (ECF No. 71-61 Lahanas Dep. at 58-59 PageID.1180-81.) By email, the letter was


                                              9
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2203 Page 10 of 58



 circulated to “Council,” which included at least the mayor and City Councilmember Erik

 Altman, both of whom responded.               (ECF No. 71-25 PageID.922; ECF No. 71-26

 PageID.925.)

        Surface sent Diana Tennes the letter denying Country Mills’s vendor application.4

 (Tennes Dec. ¶ 33 PageID.834.) The letter reads

        It was brought to our attention that The Country Mill’s general business
        practices do not comply with East Lansing’s Civil Rights ordinances and public
        policy against discrimination as set forth in Chapter 22 of the City Code and
        outlined in the 2017 Market Vendor Guidelines, as such, The Country Mill’s
        presence as a vendor is prohibited by the City’s Farmer’s Market Vendor
        Guidelines.

 (ECF No. 5-2 PageID.129.) Steve Tennes emailed Surface asking for clarification about the

 business practices that were objectionable. (Tennes Dec. ¶ 34 PageID.834.) Surface

 forwarded the email to McCaffrey, along with a proposed response. (Surface Dep. at 95

 PageID.719; ECF No. 71-28 Email PageID.925.) Surface signed and sent a letter to Steve

 Tennes referencing his December Facebook post as outlining an objectionable business

 practice. (Tennes Dec. ¶ 34 PageID.834.)

        It was brought to our attention this winter that your facebook post dated
        December 12, 2016 outlines a business practice that would be considered a
        violation of the City of East Lansing Civil Rights Ordinances and our public
        policy against discrimination contained in Chapter 22 of the East Lansing City
        Code.

 (ECF No. 5-1 PageID.111.)




 4
         The letter is dated March 7. The emails were exchanged on March 8. The Court infers
 that the letter was not sent on March 7 because the initial email uses future tense and states that the
 McCaffrey and Surface “will be sending” the letter. (PageID.925.)

                                                   10
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2204 Page 11 of 58



                                                C.

        Plaintiffs identify a number of statements made by city officials to show that the actions

 were made because of Tennes' religious beliefs and to show the officials' animosity towards

 religion. All of the statements were made after Plaintiffs filed this lawsuit.

                                   1. Mayor Mark Meadows

        On June 1, 2017, the Mayor of East Lansing, Mark Meadows, posted an on-line

 comment about the Country Mill lawsuit.

        It will be interesting to see what discovery turns upon when and how the lawsuit
        was formulated, . . . , and whether the decision to ban same sex marriages from
        the marriage part of the business is the result of a sincerely held religious belief
        or an attempt to improve the marriage business portion of the company's
        activities. I don't doubt the sincerity of the owners of the company. But our
        local law is clear and its application is also clear. The participation in the
        Farmer’s Market is not a right, it is a privilege. To qualify, one must agree to
        comply with the East Lansing Civil Rights Ordinance while operating there and
        while operating elsewhere. In fact, Country Mill’s application indicated that
        the 2017 guidelines were read and agreed to. Obviously, that representation
        would be false. Country Mill Farm . . . in fact was going to operate a
        discriminatory marriage business and thus could not comply with the
        guidelines. The decision to reject the application thus had nothing to do with
        the personal beliefs or expression of those beliefs by one of the owners of the
        company.

 (ECF No. 71-33 PageID.951.)

        On September 9, 2017, the Detroit News published an editorial by Ingrid Jacques

 defending Steve Tennes. Mayor Meadows posted a response to the editorial.

        . . . . East Lansing does not have a problem with Steve's religious beliefs. It
        has a problem with the business practices of his corporation, . . . . Steve is not
        hosting weddings, Country Mill Farms, Inc. does. . . . When the corporation
        made its application to be a vendor at the East Lansing Farmer’s Market, it was
        provided a copy of the updated participation rules. It still submitted its
        application and checked the box indicating it had read the rules and would



                                                11
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2205 Page 12 of 58



          comply with them. It did not intend to when asked, it confirmed that it would
          not. It was not provided a space at the market as a result.

 (ECF No. 71-32 PageID.947.) Meadows then addressed the author’s assertion that the City’s

 actions violated the First Amendment.

          I think she is forgetting that Country Mills lost its spot at the Farmers Market
          because Steve's firmly held 'Catholic views on marriage' were not just his views.
          He made it his corporation's views and translated it into a business practice
          instead of free speech. Same sex couples have a right to be married. County
          Mill offers a public accommodation that discriminates against same sex
          couples. . . . Ingrid says Steve (actually the corporation) had no option but to
          sue. In fact it did have another option. It could have stopped discriminating
          against same sex couples.

  (Id.)

                               2. City Council Member Ruth Beier

          City Council Member Ruth Beier participated in a City Council Debate hosted by a

 Michigan State University student association on September 20, 2017. The topic to which

 she responded was the City's decision not to appeal this Court's preliminary injunction. Beier

 stated, in part:

          We're hoping when we can actually make our case we will prevail because the
          substance of the injunction said that the city was discriminating against Country
          Farms based on something that they said, and that is not the case. We don't
          doubt you're allowed to be a bigot. You're allowed to say whatever you want.
          You can say it on Facebook. You can say ridiculous, horrible, hateful things.
          What we said is if you actually do discriminate in your business by not allowing
          - - not allowing same-sex couples to marry on your farm, then we don't want
          you in East Lansing. It's nothing to do with what they said. So I think when
          we make the case, we will prevail.

 (ECF No. 71-41 Transcript at 3-4 PageID.971-72.) The same day, Beier sent an email

 response to a community member. Beier wrote

          Thank you for your reasoned response. You make good points.


                                                 12
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2206 Page 13 of 58



        I disagree that the views held by people like this vendor or [sic] not likely to
        change. It was not that long ago that a farm like this one might have prohibited
        interracial marriage. That commonly held view changed. This one will too.

 (ECF No. 71-38 PageID.964.) Beier was asked about this email at her deposition. She

 explained she was "making an analogy between disagreeing with gay marriage and disagreeing

 with interracial marriage." (ECF No. 71-63 Beier Dep. at 38 PageID.1235.) She clarified

 that she "was talking not about his religion. I was talking about his discrimination against

 people. The discrimination against a group of people who are gay, I was making an analogy

 to discrimination against a group of people who are black, or black and white." (Id. at 39

 PageID.1236.) She also explained that she believed "that we will come to a place where gay

 people are accepted as being able to marry, just like black and white people are accepted as

 being able to marry." (Id.) And, she "would hope that Mr. Tennes's views would change

 too." (Id. at 40 PageID.1237.)

                               3. City Manager George Lahanas

        The City Manager George Lahanas was quoted in several articles. The first article

 appeared in the Huffington Post. Lahanas offered a defense of the decision to reject Country

 Mill's application. "It’s because of their business practice of excluding people, [that's] the

 issue. . . . They can have any belief they want, but if they're excluding people, that's the

 difference." (ECF No. 71-44 PageID.979) (alteration in original.) In a second article

 published on a Jackson, Michigan new channel's website (WILX), Lahanas is quoted as

 saying "It's got nothing to do with their free speech it has to do with their business practice."

 (ECF No. 71-42 PageID.795.) According to the article, Lanahas stated that “if they allow

 same-sex couples or stop holding weddings altogether again, they'd be welcomed back.” (Id.)


                                                13
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2207 Page 14 of 58



 In another article published by WLNS TV, Lahanas is quoted as saying "If the same thing

 were held where they were excluding people because of their race or religion from

 purchasing products at their facility in another city then wanted to sell at our farmers market

 and say but we're not discriminating here . . . that to us isn't acceptable." (ECF No. 71-42

 PageID.977.)

        Plaintiffs also identify some of the statements Lanahas made at his deposition. When

 asked whether he agreed with Beier's statements, Lahanas said

        She maybe said it different than I would have said it. I mean, the City of East
        Lansing's job is enforcing all the laws, ordinances, in the US, including
        protecting people's free speech. We would work to protect everybody's free
        speech. We had some of the most objectionable speech ever come to East
        Lansing and we spent time and money - - if I can think of the name of the
        group. The Westboro Baptist Church people came and told us they were
        coming and we set up barricades and we protected them because it's their free
        speech rights. Nobody agrees with their - - I mean, I don't think anybody
        agrees with what they say, and I certainly do not. It's horrible, hateful stuff.
        But our police still protected them because its our job to protect free speech.
        So we all take very seriously, me most of all, that that is the people's
        constitutional right and it's protected. So I would agree with that. Yes, you
        can say whatever you want, hateful, horrible stuff, its free speech, and that's
        great. But if you act on it and discriminate against somebody then we have an
        issue.

 (Lahanas Dep. at 107-08 PageID.1208-09.) Lahanas was then asked to clarify the City's

 objections to Tennes’ or Country Mill’s conduct.

        So the issue isn't what he said, the issue isn't his beliefs, because you can't
        control someone's beliefs, wishes or what they say. They can say whatever they
        want. Free speech. The issue is he has a barn venue that he opens for people
        to get married and he will rent it to opposite-sex couples to get married but he
        won't rent it to same-sex couples. So his venue is not available for same-sex
        couples, and to me that's the discrimination and that's the business practice
        that we are most concerned with and that's the one that got him excluded from
        the farmer's market. And even still, if he said what he was saying, that's fine.
        If he goes back to the other business practice and doesn't have that business


                                               14
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2208 Page 15 of 58



        practice we would have no problem with him coming back to the market and,
        in fact, we did back in that August. He still - - his pronouncement that he's
        against gay marriage in some way, that didn't matter. What mattered was that
        he was stopping all weddings so there wasn't going to be discrimination. So,
        yes, that's an accurate statement of the whole issue.

 (Id. at 108-09 PageID.1607-08.) Lahanas was pressed on how the City would address the

 matter if Tennes' religious beliefs dictate that he cannot participate in same-sex weddings.

        I would say it’s the same the thing if you would have talked 60 years ago against
        African Americans. People can say my religious belief makes me say that I
        can't provide service to African Americans and they can cite the Bible for it.
        It doesn't make it true. That doesn't make it right. It's still wrong. It's the same
        thing here.

 (Id. at 112 PageID.1611.)

        At their depositions, City officials were asked about the City Council’s authority and

 the role the Council played in the amendment to the Vendor Guidelines and the decision to

 deny Country Mill from the 2017 ELFM. The citizens of East Lansing elect the individual

 members of the City Council. (Lahanas Dep. at 11 PageID.1135.) The City Council hires

 the City’s attorney and the City’s manager. (Id.) As City Manager, Lahanas functions as the

 chief personnel officer and he has the authority to hire and fire City employees, other than

 the City Attorney. (Lahanas Dep. at 12 PageID.1136.)

        The mayor is a member of the City Council; the elected members of the City Council

 choose the mayor from its members. (ECF No. 71-62 Meadows Dep. at 13 PageID.1218;

 ECF No. 71-64 Altmann Dep. at 12 PageID.1254.) The mayor sets the agenda for City

 Council meetings, but otherwise the mayor’s role is not distinct from the role of other

 councilmembers. (Meadows Dep. at 13 PageID.1218.) The City Council is a decision-




                                                15
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2209 Page 16 of 58



 making body and it does make decisions about the City of East Lansing. (Altmann Dep. at

 13 PageID.1255.)

        As City Manager, Lahanas carried out the “standard and administrative functions” of

 the City. (Altmann Dep. at 12 PageID.1254.) Lahanas met each week with Meadows before

 the City Council meeting to plan the agenda. (Lahanas Dep. at 15 PageID.1139.) Lahanas

 would meet with the other councilmembers individually about once every two weeks. (Id. at

 16 PageID.1140.) Formal directions from the Council to Lahanas would occur during City

 Council meetings. (Id. at 17 PageID.1141.) With other smaller, non-policy issues, Lahanas

 would take action based on his meetings with individual councilmembers. (Id. at 19-20

 PageID.1143-44.) If the City Council disagreed with a course of action taken by Lahanas,

 the Council could vote to change the City’s policy, like amending ordinances or passing other

 legislation. (ECF No. 78-4 Altmann Dep. II at 35 PageID.1686.)

        For purposes of interacting with the media, Lahanas speaks for the City. (Lahanas

 Dep. at 94 PageID.1195.) For a councilmember to speak for the City or for the City Council,

 there should be a motion to the City Council or some official action. (Id.) Of course, as

 elected officials, councilmembers often speak to the media on their own, in which case they

 speak for themselves. (Id.)

        Members of the City Council were aware of constituent concerns about the policy at

 Country Mills at least by August 2016 when Country Mill decided to stop booking weddings.

 (Lahanas Dep. at 31-33 PageID. 1155-57.) Meadows circulated at least one email about the

 situation and copied all members of the City Council. (Id. at 32-33 PageID.1156-57.)




                                              16
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2210 Page 17 of 58



        The amendments to the Vendor Guidelines did not involve members of the City

 Council. While Lahanas might have been aware that Surface and McCaffrey were making

 changes to the Vendor Guidelines, Lahanas did not draft any of the amendments. (Lahanas

 Dep. at 42-45 PageID.1166-67.) Lahanas did not recall that the City Council approved the

 amendments to the Vendor Guidelines. (Id. at 43 PageID.1167.) Because Surface oversaw

 the ELFM, policy changes would have been made by Surface and McCaffrey. (Id. at 43

 PageID.1166.) Lahanas admitted that he would have had the final approval for any

 amendments to the Vendor Guidelines. (Id. at 49 PageID.1173.)

        Members of the City Council were made aware of the decision to deny Country Mill’s

 2017 application to vend at ELFM. Lahanas confirmed that the email chain was circulated

 to the council members. (Lahanas Dep. at 55 PageID.1177 and 56-57 PageID.1178-79.) In

 August 2016, an email was sent to councilmembers suggesting that the City drop its

 opposition to Country Mill coming to the ELFM because Country Mill decided to stop

 hosting weddings. (Lahanas Dep. at 34 PageID.1158.) Altmann disagreed and indicated the

 City should continue to request that Country Mill not come to the ELFM. (Id.; Altmann

 Dep. at 16 PageID.1257.) Lahanas then informed councilmembers that “after further

 discussions with Tim McCaffrey and Tom Yeadon [the City Attorney] we decided to

 maintain our request that Country Mill voluntarily elect not to attend the market tomorrow.”

 (Lahanas Dep. at 35 PageID.1159.)

                                             III.

        Throughout the complaint and in their motion, Plaintiffs identify the source of their

 injury as the City of East Lansing’s “Policy.”      Plaintiffs describe that Policy as the


                                             17
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2211 Page 18 of 58



 incorporation of the nondiscrimination ordinance into the Vendor Guidelines. (Compl. ¶¶

 13-14, 148-49.)

                                          A. Free Speech

        For Count I, Plaintiffs claim several different violations of their freedom of speech.

 The parties have moved for summary judgment on some of the causes of action arising under

 the general category of freedom of speech.

                                1. Facial Challenge / Overbreadth

        Plaintiffs request summary judgment on their overbreadth claim.5 The City moves

 for summary judgment on Plaintiffs’ overbreadth claim, which it addresses as a facial

 challenge.6

        The City argues Plaintiffs’ overbreadth challenges to the ordinances are moot and

 should be dismissed. Since the lawsuit was filed, the disputed language has been amended

 and the term “general business practice” has been defined.

        On January 16, 2019, the Human Relations Committee for the City of East Lansing

 voted to recommend the City Council approve Ordinance 1447, which amends several

 provisions of the Code of the City of East Lansing.7 (ECF No. 68-12 Memo PageID.770.)

        Among the changes, the City amended § 22-32, to add a definition of "general

 business practice," which now means



 5
         Plaintiffs § I.F. In this section of their brief in support, Plaintiffs discussion both their
 overbreadth claim and their Due Process claim. The Court addresses the Due Process claim below.
 6
         Defendant § 1.A
 7
         The website for the City of East Lansing contains a list of recently adopted ordinances,
 including Ordinance No. 1447, which have been adopted by the City Council and are waiting to be
 integrated into the City Code in its next Code update.

                                                  18
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2212 Page 19 of 58



        the typical, standard or usual manner in which a person or entity performs or
        habitually engages in the operation of a particular aspect of its business; or the
        customary action a person or entity takes in the operation of its business.

 (ECF No. 68-12 Ordinance PageID.771.) The City also amended the portion of § 22-32

 which defined "to harass." The harassment provision was amended to eliminate the words

 "demeans or dehumanizes and."

        To harass means to have physical conduct or communication which refers to
        an individual protected under this article, when such conduct or
        communication demeans or dehumanized and has the purpose or effect of
        substantially interfering with an individual's employment, public
        accommodations or public services, education, or housing, or creating an
        intimidating, hostile, or offensive employment, public accommodations,
        public services, educational, or housing environment.

 (Ordinance PageID.772.)

        The City also revised portions of § 22-35, the provision outlining "prohibited

 practices" that was part of the ordinance concerning public accommodations or services. (Id.

 PageID.773.) The passage below contains the new words (underlined) and the deleted words

 (strike through).

        (b) Prohibited practices. Except where permitted by law, a person shall not:
                (1) …
                (2) Print, calculatecirculate, post, mail, or otherwise cause to be
        published a statement, advertisement, notice, or sign which indicates that the
        full and equal enjoyment of goods, services, facilities, privileges, advantages, or
        accommodations of a place of public accommodation or public service will
        be refused, withheld from or denied an individual because of religion, race,
        color, national origin, age, height, weight, sex, disability, marital status, sexual
        orientation, gender identity or expression, or student status, or because of an
        individual's use of adaptive devices or aids, or that an individual's patronage of
        or presence at a place of public accommodation, is objectionable, unwelcome,
        unacceptable, or undesirable because of religion, race, color, national origin,
        age, height, weight, disability, sex, marital status, sexual orientation, gender
        identity or expression, or student status or because of the use by an individual
        of adaptive devices or aids.


                                                19
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2213 Page 20 of 58




 (Id.)

         With these amendments in mind, the Court considers the law concerning free speech.

 The First Amendment provides that “Congress shall make no law . . . abridging the freedom

 of speech . . . .” U.S. Const. Amend. I. Under the Free Speech Clause, “a government,

 including a municipal government vested with state authority, ‘has no power to restrict

 expression because of its message, its ideas, its subject matter or its content.’” Reed v. Town

 of Gilbert, Arizona, 135 S. Ct. 2218, 2226 (2015) (quoting Police Dep’t of Chicago v. Mosley,

 408 U.S. 92, 95 (1972)). “It is axiomatic that the government may not regulate speech based

 on its substantive content or the message it conveys.” Rosenberger v. Rector and Visitors of

 Univ. of Virginia, 515 U.S. 819, 828 (1995). “Government regulation of speech is content

 based if a law applies to particular speech because of the topic discussed or the idea or

 message expressed.” Reed, 135 S. Ct. at 2227 (citation omitted). “When the government

 targets not subject matter, but particular views taken by speakers on a subject, the violation

 of the First Amendment is all the more blatant.” Rosenberger, 515 U.S. at 828. “Viewpoint

 discrimination is thus an egregious form of content discrimination.” Id. Content-based laws

 “are presumptively unconstitutional and may be justified only if the government proves that

 they are narrowly tailored to serve compelling state interests.” Reed, 135 S. Ct. at 2226

 (citations omitted).

         Ordinarily, the individual challenging the constitutionality of a statute must have had

 that statute applied to him or her, and courts do not consider challenges to a statute on the

 ground that it might be applied unconstitutionally to others. See Broadrick v. Oklahoma,



                                               20
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2214 Page 21 of 58



 413 U.S. 601, 610 (1973). One exception to this traditional rule of standing arises in the

 area of the First Amendment. Id. at 611–12. Litigants may challenge overly broad statutes

 “not because their own rights of free expression are violated, but because of a judicial

 prediction or assumption that the statute’s very existence may cause others not before the

 court to refrain from constitutionally protected speech or expression.” Id. at 612; see

 Virginia v. Hicks, 539 U.S. 113, 119 (2003).

        On a facial challenge, a law may be invalidated as overbroad “if ‘a substantial number

 of its applications are unconstitutional, judged in relation to the statute’s plainly legitimate

 sweep.’” United States v. Stevens, 559 U.S. 460, 472 (2010) (quoting Washington State

 Grange v. Washington State Republican Party, 552 U.S. 442, 449 n.6 (2008)); see Broadrick,

 413 U.S. at 615 (“To put the matter another way, particularly where conduct and not merely

 speech is involved, we believe that the overbreadth of a statute must not only be real, but

 substantial as well, judged in relation to the statute’s plainly legitimate sweep.”). Because

 overbreadth challenges are facial challenges, which, if successful, would forbid any

 enforcement of the statute, application of the overbreadth doctrine is “strong medicine” and

 should be employed by courts “sparingly and only as a last resort.” Broadrick, 413 U.S. at

 613.

        The first step in an overbreadth challenge “is to construe the challenged statute; it is

 impossible to determine whether a statute reaches too far without first knowing what the

 statute covers.” United States v. Williams, 553 U.S. 285, 293 (2008); Speet v. Schuette, 726

 F.3d 867, 873 (6th Cir. 2013). Once properly understood, the second step is to determine

 if the statute criminalizes a substantial amount of protected expressive activity. Williams, 553


                                                21
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2215 Page 22 of 58



 U.S. at 297; Speet, 726 F.3d at 878. In any First Amendment facial challenge to a statute, a

 court must always consider whether the statute “be ‘readily susceptible’ to a narrowing

 construction that would make it constitutional[.]” Virginia v. American Bookseller Ass’n,

 484 U.S. 383, 397 (1988). The plaintiff bears the burden of showing substantial overbreadth.

 Speet, 726 F.3d at 878.

        A plaintiff “’must demonstrate from the text of the statute and from actual fact
        that a substantial number of instances exist in which the law cannot be applied
        constitutionally.’” United States v. Coss, 677 F.3d 278, 289 (6th Cir. 2012)
        (quoting Am. Booksellers Found. For Free Expression v. Strickland, 601 F.3d
        622, 627 (6th Cir. 2010)). A plaintiff may not “leverage a few alleged
        unconstitutional applications of the statute into a ruling invalidating a law in all
        of its applications.” Connection Distrib. [Co. v. Holder], 557 F.3d [321,] 340
        [(6th Cir. 2009 ) (en banc)].

 Id.

        In 2001, then Judge and now Justice Alito reviewed a district court’s decision to grant

 a motion to dismiss where plaintiffs challenged a public school’s anti-harassment policy on

 the basis that the policy interfered with their religiously-motivated speech. The Third Circuit

 panel conducted an overbreadth analysis and found that the policy violated the First

 Amendment. Saxe v. State Coll. Area Sch. Dist., 240 F.3d 200 (3d Cir. 2001). The school’s

 policy defined harassment broadly to mean “verbal or physical conduct based one actual or

 perceived race, religion, color, national origin, gender, sexual orientation, or other personal

 characteristics and which has the purpose or effect of substantially interfering with a student’s

 educational performance or creating an intimidating, hostile, or offensive environment.” Id.

 at 202. The policy included examples of harassment.

        Harassment can include unwelcome verbal, written or physical conduct which
        offends, denigrates or belittles an individual because of any of the


                                                22
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2216 Page 23 of 58



        characteristics described above. Such conduct includes, but is not limited to,
        remarks, jokes, demeaning comments or behaviors, slurs, mimicking, name
        calling, graffiti, innuendo, gestures, physical contact, stalking, threatening
        bullying, extorting or the display or circulation of written material or pictures.

 Id. at 202–03 (quoting the school’s Policy). Judge Alito acknowledged that physically

 harassing conduct is “entirely outside the ambit of the free speech clause.” Id. at 206. But,

 for oral and written expression of ideas, “however detestable the views expressed may be, we

 cannot turn a blind eye to the First Amendment implications.” Id. When anti-discrimination

 laws are applied to harassment claims “founded solely on verbal insults, pictorial or literary

 matter,” the law constitutes viewpoint restrictions on speech. Id. (quoting DeAngelis v. El

 Paso Mun. Police Officers Ass’n, 51 F.3d 591, 596–97 (5th Cir. 1995)).

        The Third Circuit found the harassment policy overbroad.               First, the policy

 prohibited harassment on the basis of categories not protected by federal laws (“other

 personal characteristics”). Id. at 210. Second, the policy’s prohibitions extended beyond

 harassment that objectively denied equal access to a school’s educational resources. The

 policy extended to speech where the purpose was harassment, rather than considering the

 systemic effect of the speech on an educational program or activity. Id. at 210–11.

        This Court grants, in part, Plaintiffs’ motion for summary judgment on their

 overbreadth claim. As potential vendors at the ELFM, Plaintiffs must comply with all of the

 City’s nondiscrimination ordinances. Accordingly, Plaintiffs have standing to challenge

 aspects of those ordinances, even if the ordinance was not the reason Plaintiffs’ application

 to vend was denied. Plaintiffs have demonstrated that the nondiscrimination ordinance,

 combined with the definition of the word “harass,” reaches a substantial amount of protected



                                               23
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2217 Page 24 of 58



 expression. And, the ordinances are not readily susceptible to a limiting or narrowing

 construction. The City’s definition of “harass” specifically covers communication, which

 would include both speech and expressive conduct.

        The City’s prohibition on harassment suffers the same problems identified in Saxe.

 First, like the policy in Saxe, the City’s nondiscrimination policy covers topics that are not

 protected by similar federal statutes.      The City’s policy extends nondiscrimination

 protections beyond sex, race, color, national origin, age, and disability. See Saxe, 240 F.3d

 at 210.   Second, like the policy in Saxe, the City’s definition of “harass” addresses

 communication that has “the purpose” of interfering with public accommodations or creating

 a hostile environment. See id. at 210-11. The ordinance thus regulates speech based on the

 intent of the speaker, without consideration of any actual consequences.

        Third, because ordinance fails to limit what constitutes an “intimidating, hostile, or

 offensive” environment, “it could conceivably be applied to cover any speech about some

 enumerated personal characteristics the content of which offends someone.” Id. at 217. In

 his concurrence in Masterpiece Cakeshop, Justice Thomas emphasized this point. “States

 cannot punish protected speech because some group finds it offensive, hurtful, stigmatic,

 unreasonable, or undignified.” Masterpiece Cakeshop, 138 S. Ct. at 1746 (Thomas, J.

 concurring). By defining harassment as communication that has the effect of creating an

 offensive environment, the City has criminalized protected speech. These three aspects of




                                              24
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2218 Page 25 of 58



 the ordinances assure a substantial amount of protected expression fall under what the City

 has prohibited.8

        The Court also grants, in part, the City’s motion for summary judgment on Plaintiffs’

 overbreadth claim. Except for the overbreadth problem with the City’s definition of “harass,”

 Plaintiffs have not established a genuine issue of material fact concerning their burden

 described in Speet. The City amended its ordinances to eliminate the other words in the

 definition of “harass” to which Plaintiffs’ objected, including the words “demean” and

 “dehumanize.” Since the lawsuit was filed, the City has defined the term “general business

 practice.” For that term, Plaintiffs have not met the burden outlined in Speet. Similarly,

 the City is entitled to summary judgment on any overbreadth claim arising from the terms

 identified in the complaint found in the public accommodation portion of the ordinance.

 The City has amended that ordinance to eliminate the terms identified in the complaint.

 Legislative amendments typically moot overbreadth challenges. Kentucky Right to Life, Inc.

 v. Terry, 108 F.3d 637, 644 (6th Cir. 1997). In this case, the City no longer defends the

 previous wording of its ordinances. The record contains no evidence from which this Court


 8
         The Court finds it difficult to reconcile the City’s prohibition on harassment as a form of
 discrimination with the comments made by Councilwoman Beier and the City Manager. The City’s
 ordinance prohibits Tennes from making “horrible, hateful” statements, which would include the
 statement that his religious beliefs limit marriage as a union between one man and one woman.
 Focusing on the third concern only, and illustrating the overbreadth problem by way of example,
 while selling apples at the ELFM, Tennes could not profess his religious beliefs to his customers that
 a marriage is between one man and one woman if one of his customers found that message to be
 offensive. Vendors who use the term “handicapped” instead of “disabled” might create an offensive
 environment at the ELFM for some patrons. The City’s ordinance prohibits harassment based on
 gender identity and gender expression, categories not explicitly covered by federal statute.
 Combining the first and third concerns outlined in Saxe, patrons of the ELFM with gender dysphoria
 could claim that a vendor using pronouns and colloquialisms typically associated with one sex or the
 other, such as him or her or sir or ma’am, create an intimidating environment.

                                                  25
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2219 Page 26 of 58



 could infer an intent by the City to legislatively reenact the challenged ordinances. See id. at

 645.



                                             2. Retaliation

        As part of Count 1, Plaintiffs allege the amendment to the Vendor Guidelines and

 the subsequent enforcement of the amended guidelines constituted retaliation for engaging

 in protected speech. (Compl. ¶¶ 262-274 PageID.93-94.) Both parties move for summary

 judgment on Plaintiffs' retaliation claims.9

        For their speech retaliation claim, Plaintiffs argue Tennes' expression of his religious

 beliefs is protected speech. The City insists its actions were based on statements made that

 do not constitute protected speech. The City focuses on Tennes' comments that he would

 not rent his farm for same-sex weddings.

        To establish a claim for retaliation in violation of the First Amendment, a plaintiff

 must show he or she (1) was engaged in a constitutionally protected activity, (2) the

 defendant’s adverse action caused the plaintiff an injury that would deter or chill a person of

 ordinary firmness from continuing to engage in that activity, and (3) a causal connection such

 that the adverse action was motivated at least in part as a response to the exercise of the

 plaintiff’s constitutional rights. Jenkins v. Rock Hill Local Sch. Dist., 513 F.3d 580, 586–87

 (6th Cir. 2008); Thaddeas-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999). If the plaintiff




 9
        Plaintiffs § I.B; Defendant § 1.B.

                                                  26
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2220 Page 27 of 58



 can establish a prima facie case, the burden shifts to the defendant to show that it would have

 taken the same action in the absence of the protected activity. Thaddeas-X, 175 F.3d at 399.

        "[T]he First Amendment does not guarantee the right to communicate one's views at

 all times and places or in any manner that may be desired." Heffron v. Int'l Soc. For Krishna

 Consciousness, Inc., 452 U.S. 640, 647 (1981). Messages conveying religious views and

 doctrines are generally protected speech. See id. And, "inherently expressive" conduct has

 been afforded protection under the First Amendment. See Rumsfeld v. Forum for Acad.

 and Inst. Rights, Inc., 547 U.S. 47, 66 (2006). On the other hand, governmental bodies may

 impose incidental burdens on speech through valid restrictions and regulations directed at

 commerce and conduct. See Sorrell v. IMS Health Inc., 564 U.S. 552, 567 (2011) (collecting

 cases). "[W]hen 'speech' and 'nonspeech' elements are combined in the same course of

 conduct, a sufficiently important governmental interest in regulating the nonspeech element

 can justify incidental limitations on First Amendment freedoms." United States v. O'Brien,

 391 U.S. 367, 376 (1968). And, where conduct is not inherently expressive, a speaker cannot

 avoid the government regulations simply by explaining the conduct and demanding the

 protection of the First Amendment. Rumsfeld, 547 U.S. at 66 ("If combining speech and

 conduct were enough to create expressive conduct, a regulated party could always transform

 conduct into 'speech' simply by talking about it."). At least one federal district court has held

 that posting social media messages about business practices involving the refusal to assist in

 same-sex marriages is not protected speech. See Telescope Media Group v. Lindsey, 271

 F. Supp.3d 1090, 1112 (D. Minn. 2017) ("Posting language on a website telling potential

 customers that a business will discriminate based on sexual orientation is part of the act of


                                                27
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2221 Page 28 of 58



 sexual orientation discrimination itself; as conduct carried out through language, this act is

 not protected by the First Amendment.").

        In earlier opinions, the Court reached two conclusions relevant here. First, the Court

 dismissed Plaintiffs' as-applied challenge to the Policy as a content-based speech regulation.

 (Opinion Dismissing Claims at 9-14 PageID.383-88.) The Ordinance did not apply to

 Plaintiffs in August 2016 when the first message was posted. (Id. at 13 PageID.387.) For the

 December 2016 message, the City sent letters explaining the decision to deny the vendor

 application for the 2017. In those letters, the City referenced Plaintiffs' general business

 practices: their conduct not their expressions of their religious beliefs.         (Id. at 14

 PageID.388.) The City's ordinance, as applied to Plaintiffs, did not regulate speech.

        Second, the Court declined to dismiss Plaintiffs' retaliation claim. For the retaliation

 claim, this Court concluded Plaintiffs pled a plausible claim because the Facebook posts

 contained both protected and nonprotected speech. (Id. at 21 PageID.395.) In the Opinion

 and Order granting Plaintiffs' motion for a preliminary injunction, the Court noted that it

 "had not considered whether the City excluded Plaintiffs because of unprotected conduct, as

 that argument would address the causation element, which the City did not raise in its

 response." (Opinion Granting Injunction at 11 n.4 PageID.369.)

        The Court will deny Plaintiffs’ motion for summary judgment on its retaliation claim.

 In their complaint, Plaintiffs focus on the portion of the Facebook post concerning Tennes’

 Catholic beliefs. (Compl. ¶¶ 262-274.) In their response to the City’s motion, Plaintiffs

 contend that the entire Facebook post is protected speech. Plaintiffs describe the second

 part of the December Facebook post as “a reservation of First Amendment rights.” Country


                                              28
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2222 Page 29 of 58



 Mill “reserves the right to deny a request for services that would require it to communicate,

 engage in, or host expression that would violate the owner’s sincerely held religious beliefs

 and conscience.” But, under existing Supreme Court precedent, writing about conduct

 (denying a request for services) does not transform that conduct into expressive conduct

 protected by the First Amendment. Similarly, claiming that the operation of a business is

 expression does not make it so. Country Mill has not identified any authority or established

 any basis for this Court to conclude that the Tennes’ family activities identified in the record

 constitute “expressive conduct.” The family meets with the couple to plan the event and the

 family helps stage the event. Taking the evidence in the light most favorable to Defendants,

 coordinating the logistics of the event—the placement of tables and chairs, lighting, sound

 systems, parking, etc.—does not constitute the sort of expressive conduct protected by the

 First Amendment.

        The Court will also deny the City’s motion for summary judgment on Plaintiffs’

 retaliation claim. In its motion, the City generally ignores the portion of December Facebook

 post that expresses Plaintiffs’ religious beliefs. Instead, the City again insists that statements

 about conduct are not protected speech and, therefore, the retaliation claim fails. The City’s

 reasoning fails because the December Facebook post does contain protected speech. The

 retaliation claim must therefore address the question of causation, an element the City does

 not address, again.

        The Court finds the majority opinion in Masterpiece Cakeshop, Limited v. Colorado

 Civil Rights Commission, 138 S. Ct. 1719 (2018) controlling here. While religious and

 philosophical objections to same-sex weddings are protected by the First Amendment, “it is


                                                29
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2223 Page 30 of 58



 a general rule that such objections do not allow business owners and other actors in the

 economy and in society to deny protected persons equal access to goods and services under

 a neutral and generally applicable public accommodations law.” Id. at 1727. At the same

 time, Plaintiffs are entitled to “neutral and respectful consideration,” id. at 1729, of their

 beliefs by the City of East Lansing. The timing of the amendments Vendor Guidelines and

 the subsequent enforcement of those amendments “cast doubt on the fairness and

 impartiality,” id. at 1730, of the decisionmakers. Accordingly, genuine issues of material fact

 remain whether it was the protected speech or the unprotected speech that caused the City

 to act in the manner it did. For this reason, neither side is entitled to summary judgment on

 the speech retaliation claim.

                                 B. Unconstitutional Conditions

        As their third cause of action, Plaintiffs allege the City violated the prohibition against

 unconstitutional conditions. Plaintiffs argue the City conditioned the benefit of participating

 in the ELFM as a vendor on the surrendering of Plaintiffs’ free speech and free exercise of

 their religion. The City argues Plaintiffs have no constitutional right to discriminate or to be

 exempt from antidiscrimination laws because of their religious beliefs. Both parties request

 summary judgment on Plaintiffs’ unconstitutional conditions claim.10

        The doctrine of unconstitutional conditions prohibits the government from coercing

 people to give up their constitutional rights in exchange for some government benefit.

 Koontz v. St. Johns River Water Mgt. Dist., 570 U.S. 595, 604 (2013); see G & V Lounge,



 10
        Plaintiffs § I.D; Defendant § IV.

                                                30
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2224 Page 31 of 58



 Inc. v. Michigan Liquor Control Comm’n, 23 F.3d 1071, 1077 (6th Cir. 1994) (noting a “well

 established Supreme Court precedent to the effect that a state actor cannot constitutionally

 condition the receipt of a benefit, such as a liquor license or an establishment permit, or an

 agreement to refrain from exercising one’s constitutional rights, especially one’s right to free

 expression.”). The doctrine prevents the government from producing a result which it "could

 not command directly." Perry v. Sindermann, 408 U.S. 593, 597 (1972) (citation omitted).

 As a corollary, the government cannot withhold a benefit because someone refuses to give

 up his or her constitutional rights, even when the person would not be entitled to the benefit.

 Koontz, 570 U.S. at 608; see Bd. of Cty. Comm’fs Wabaunsee Cty, Kansas v. Umbehr, 518

 U.S. 668, 674 (1996) (quoting Perry, 408 U.S. at 597). “Allowing the government to decide

 that it will not give some people a benefit that it gives to others, even though it is not required

 to provide such benefit to anyone, simply because a person has exercised a right guaranteed

 under the Constitution, amounts to a penalty for exercising such right.” Toledo Area AFL-

 CIO Council v. Pizza, 154 F.3d 307, 321 (6th Cir. 1998). Simply put, the government cannot

 “penalize conduct it cannot directly ban” because it “raises concerns that the government will

 be able to curtail by indirect means what the Constitution prohibits it from regulating

 directly.” Id.

        The same factual dispute that exists for the retaliation claim also prevents this Court

 from granting either party summary judgment on the unconstitutional conditions claim. For

 Plaintiffs' motion, the Court views the evidence in the light most favorable to Defendants. In

 that light, the record supports the conclusion that the City denied the vendor application

 because of Plaintiffs' conduct, conduct which is not protected by our Constitution. For the


                                                 31
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2225 Page 32 of 58



 City’s motion, the Court views the evidence in the light most favorable to Plaintiffs. In that

 light, the record supports the conclusion that the City denied the vendor application because

 of Plaintiffs' religious beliefs, beliefs which are protected by our Constitution.



                                            C. Free Exercise

        As their fourth cause of action, Plaintiffs allege a violation of the Free Exercise Clause.

 Plaintiffs assert that their sincerely held religious beliefs require them to express their beliefs

 through their public statements and that they must operate their business in accordance with

 those beliefs. (Compl. ¶¶ 302 and 303.) Both parties move for summary judgment on the

 Free Exercise claim.11

        In their motion, Plaintiffs contend the City violated the Free Exercise Clause three

 ways. Each of the three theories is based on a different Supreme Court opinion. First, the

 City acted with unmistakable hostility toward Plaintiffs’ religious beliefs. Plaintiffs rely on the

 holding in Masterpiece Cakeshop. Second, the City denied Plaintiffs’ a public benefit

 because of their religious beliefs. Plaintiffs rely on the holding in Trinity Lutheran Church

 of Columbia, Inc. v. Comer, 137 S. Ct. 2012 (2017). Third, the City enforced the Policy

 against Plaintiffs through an individualized assessment. Plaintiffs rely on the holding in

 Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 510, 531 (1993).




 11
        Plaintiffs § IA; Defendants § II.

                                                  32
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2226 Page 33 of 58



        For its motion, the City argues the Policy is generally applicable and is neutral on its

 face. The City also argues that its actions were based entirely on Tennes' conduct and not

 on his religious beliefs.

        The Free Exercise Clause of the First Amendment to the United States Constitution

 applies to the States through the Fourteenth Amendment. City of Hialeah, 508 U.S. at 531.

 “The free exercise of religion means, first and foremost, the right to believe and profess

 whatever religious doctrine one desires.” Emp’t Div., Dep’t of Human Resources of Oregon

 v. Smith, 494 U.S. 872, 877 (1990) overruled by statue (1993). “The Free Exercise Clause

 ‘protects religious observers against unequal treatment’ and subjects to the strictest scrutiny

 laws that target the religious for ‘special disabilities’ based on their ‘religious status.’” Trinity

 Lutheran, 137 S. Ct. at 2019. In its Free Exercise cases, the Supreme Court has “long

 recognized a distinction between the freedom of individual belief, which is absolute, and the

 freedom of individual conduct, which is not.” Bowen v. Roy, 476 U.S. 693, 699 (1986).

 Following this principle, the Free Exercise Clause “cannot be understood to require the

 Government to conduct its own internal affairs in ways that comport with the religious beliefs

 of particular citizens.” Id.

        In addition to protecting religious beliefs from government regulation, the Free

 Exercise Clause also protects religiously motivated conduct. The Free Exercise Clause is

 implicated “if the law at issue discriminates against some or all religious beliefs or regulates

 or prohibits conduct because it is undertaken for religious reasons.” City of Haileah, 508

 U.S. at 532; Prater v. City of Burnside, Kentucky, 298 F.3d 417, 427 (6th Cir. 2002) (“This

 Clause protects not only the right to hold a particular religious belief, but also the right to


                                                  33
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2227 Page 34 of 58



 engage in conduct motivated by that belief.”) (citing Smith, 494 U.S. at 822). In its opinions

 addressing the free exercise of religion, the Supreme Court has established the “general

 proposition that a law that is neutral and of general applicability need not be justified by a

 compelling government interest even if that law has the incidental effect of burdening a

 particular religious practice.” City of Hialeah, 508 U.S. at 531; see, e.g., Bob Jones Univ. v.

 United States, 461 U.S. 574, 604 (1983) (denying a free exercise claim brought by a private

 religious university that prohibited interracial dating for religious reasons and was denied tax

 exempt status because the government’s interest in eradicating racial discrimination in

 education was compelling). In Trinity Lutheran, the Court noted that “[i]n recent years,

 when this Court has rejected free exercise challenges, the laws in question have been neutral

 and generally applicable without regard to religion.” Trinity Lutheran, 137 S. Ct. at 2020.

 But, when “the object of a law is to infringe upon or restrict practices because of their religious

 motivation, the law is not neutral, and is invalid unless it is justified by a compelling interest

 and is narrowly tailored to advance that interest.” City of Hialeah, 508 U.S. at 532 (internal

 citation omitted).

        The Sixth Circuit summarized the limits of the Free Exercise Clause in Ward v.

 Polite, 667 F.3d 727 (6th Cir. 2012).

        Under this guarantee, public authorities may enforce neutral and generally
        applicable rules and may do so even if they burden faith-based conduct in the
        process. That is why Oregon could deny unemployment benefits to two
        members of a Native American tribe found guilty of using a proscribed drug,
        peyote, even when they used the substance for sacramental purposes.
        Employment Div. v. Smith, 494 U.S. 872, 890 (1990). The rule comes with
        an exception. If the law appears to be neutral and generally applicable on its
        face, but in practice is riddled with exemptions or worse is a veiled cover for
        targeting belief or a faith-based practice, the law satisfies the First Amendment


                                                 34
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2228 Page 35 of 58



        only if it “advance[s] interests of the highest order and [is] narrowly tailored in
        pursuit of those interests.” Church of Lukumi Babalu Aye, Inc. v. City of
        Hialeah, 508 U.S. 520, 546 (1993). That is why the City of Hialeah (Florida)
        could not enforce ordinances that purported to be neutral and generally
        applicable on their face---regulating the keeping and killing of animals—but in
        practice targeted the adherents of one faith (the Santeria religion) and the
        actions of one faith (animal sacrifices). Id. at 524–25, 533–35, 113 S. Ct. 2217.


 Id. at 738. The circuit has applied these principles to deny free exercise claims brought

 against neutral and generally applicable laws. E.g., Mount Elliott Cemetery Ass’n v. City of

 Troy, 171 F.3d 398, 405 (6th Cir. 1999) (in a claim brought by a non-profit cemetery

 association that owned and operated four Catholic cemeteries, finding the City’s refusal to

 rezone property for use as a Catholic cemetery did not violate the free exercise clause

 because the evidence in the record established that the construction and operation of a

 cemetery was not an exercise of religion and the laws were neutral and of general

 enforceability).

            1. Masterpiece Cakeshop (religious hostility / neutral decisionmaker)

        For this Free Exercise theory, Plaintiffs assert the decisionmakers were hostile to their

 religious expression and religious beliefs. The opinion in Masterpiece Cakeshop was issued

 after this Court resolved the City’s motion to dismiss. The lawsuit was filed in federal court

 by a baker, Phillips, who declined to create a wedding cake for a same-sex wedding. At the

 time he refused to make the cake, Colorado did not recognize same-sex marriages. The

 Supreme Court held that the Free Exercise Clause requires governmental neutrality when

 adjudicating disputes involving free exercise claims. Masterpiece Cakeshop, 138 S. Ct. at

 1729. The Court identified statements made by members of the Colorado’s Civil Rights



                                                35
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2229 Page 36 of 58



 Commission during the hearings which evidenced hostility towards the baker's religious

 beliefs. Id. Of relevance here, "[o]ne commissioner suggested that Phillips can believe 'what

 he wants to believe,' but cannot act on his religious beliefs 'if he wants to do business in the

 state.'" Id. The Court noted that some of the comments were "susceptible of different

 interpretations." Id. The Court then identified additional statements which were more

 disparaging, including a comparison between the baker's invocation of his religious beliefs to

 defenses of slavery and the Holocaust. Id.

        Based on the disparaging statements made by the Commissioners, the Court found

 that the Commission had abdicated its "solemn responsibility of fair and neutral enforcement

 of Colorado's antidiscrimination law." Masterpiece Cakeshop, 138 S. Ct. at 1729. The Court

 concluded that "the Commission's treatment of Phillips' case violated the State's duty under

 the First Amendment not to base laws or regulations on hostility to a religion or religious

 viewpoint." Id. at 1731. The Commission was "obligated under the Free Exercise Clause to

 proceed in a manner neutral toward and tolerant of Phillips' religious beliefs." Id.

        The Court provided some guidelines when determining governmental neutrality.

 Courts should consider (1) the historical background of the challenged decision, (2) the

 specific series of events leading to the decision or official policy in question, and (3) any

 legislative or administrative history, including contemporaneous statements made by the

 decisionmakers. Masterpiece Cakeshop, 138 S. Ct. at 1731 (quoting City of Hialeah, 508

 U.S. at 540). The Court cautioned that "even 'subtle departures from neutrality'" are barred

 by the Free Exercise Clause. Id. (quoting City of Hialeah, 508 U.S. at 534). The Court

 unequivocally declared "that government has no role in deciding or even suggesting whether


                                               36
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2230 Page 37 of 58



 the religious ground for [a] conscience-based objection is legitimate or illegitimate." Id.

 (emphasis added).

        The Court denies Plaintiffs’ motion on this Free Exercise theory because the record

 permits inferences that demonstrate neutrality by the decisionmakers. The statements by

 Meadows and Lahanas can be interpreted as expressing concern about Tennes’ conduct

 rather than his religious beliefs; the statements are “susceptible of different interpretations.”

 And, the statements were not made contemporaneous with the amendments to the vendor

 guidelines or the decision to deny Country Mill’s application to the 2017 ELFM. Neither

 were the statements made during an adjudicatory hearing or review. Finally, the record

 permits the inference that Beier did not participate in the decision to deny Country Mill’s

 application. She is not a listed recipient. And, even if she received the email, the record

 does not establish that she read the email before the March 7 letter was sent.

        The Court also denies the City’s motion on this Free Exercise claim because the

 record permits the inference that the decisionmakers did not operate with the required

 neutrality. The record establishes that several city officials, including Mayor Meadows and

 City Manager Lahanas, were involved in the decision to amend the Vendor Guidelines after

 the 2016 Farmer’s Market and in advance of the 2017 Farmer’s Market. The record permits

 the inference that Country Mill was the reason for the amendment. Both Meadows and

 Lahanas made statements similar to the statements the Supreme Court characterized as

 “susceptible of different interpretations.” Masterpiece Cakeshop, 138 S. Ct. at 1729. Their

 statements can be interpreted as demonstrating hostility to Tennes’ religious beliefs. The

 statements were made as defenses to the decision to deny Country Mill access to the ELFM


                                                37
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2231 Page 38 of 58



 and “cast doubt on the fairness and impartiality,” see id. at 1730, of these decisionmakers.

 More problematic for City are the statements by Councilmember Ruth Beier. The Court

 infers Baier, as a member of the Council, was at least consulted about the decision to deny

 Country Mill’s 2017 application when the initial letter was circulated by email on March 8.

 Baier’s statements defending the City’s decision are much closer to the sort of disparaging

 statements the Supreme Court admonished in Masterpiece Cakeshop. See id. at 1729.

 Although none of the statements were made prior to or as part of the amendment process

 and the denial of Country Mill’s application, nothing in the statements suggest that any

 hostility developed after the lawsuit was filed. The Court record supports an inference of

 hostility during the decision-making process requiring trial on the merits.

                     2. Trinity Lutheran (public benefit / forced choice)

        For this Free Exercise theory, Plaintiffs contend the City excluded them from

 receiving a public benefit on the basis of their religious beliefs. Trinity Lutheran involved a

 policy of the Missouri Department of Natural Resources (MDNR) which disqualified

 churches from receiving grants from playground resurfacing program. Trinity Lutheran, 137

 S. Ct. at 2017. The MDNR established a grant program that awarded money to eligible

 entities to purchase rubber playground surfaces which were made from recycled tires.

 Trinity Lutheran Church Child Learning Center was a non-profit preschool and daycare

 which merged with Trinity Lutheran Church and operated on church property. It applied

 for one of the competitive grants and scored high enough to be awarded one. However,

 because of a provision in the Missouri Constitution, MDNR officials categorically excluded

 Trinity Lutheran.


                                               38
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2232 Page 39 of 58



        The Court found a violation of the Free Exercise Clause. Trinity Lutheran, 137 S.

 Ct. at 2021. The Court began by outlining some of the basic principles protected by the Free

 Exercise Clause: laws targeting “religious status” and “religious identity” are subject to strict

 scrutiny. Id. at 2019 (citations omitted). The Court explained that the "policy expressly

 discriminates against otherwise eligible recipients by disqualifying them from a public benefit

 solely because of their religious character." Id. The Court further explained the choice

 Trinity Lutheran faced: “participate in an otherwise available benefit program or remain a

 religious institution.” Id. at 2021-22. “The express discrimination against religious exercise

 here is not the denial of a grant, but rather the refusal to allow the Church—solely because it

 is a church—to participate with secular organizations for a grant.” Id. at 2022.

        The Court distinguished the grant process from the scholarship program in Locke v.

 Davey, 540 U.S. 712 (2004), where the Court concluded that Washington could restrict

 recipients of a state scholarship from using the funds to obtain a degree in devotional

 theology. The Court explained that "Davey was not denied a scholarship because of who he

 was; he was denied a scholarship because of what he proposed to do—use the funds to

 prepare for the ministry." Trinity Lutheran, 137 S. Ct. at 2023 (italics in original). Because

 the MDNR policy required Trinity Lutheran to walk away from its “religious character” in

 order to participate in a public benefit program, the “condition imposes a penalty on the free

 exercise of religion that must be subjected to the ‘most rigorous’ scrutiny.” Id. at 2024

 (citation omitted). Missouri’s interest, separating the church and state, was “’already ensured

 under the Establishment Clause of the Federal Constitution . . . [which] is limited by the Free

 Exercise Clause.’” Id. (quoting Widmar v. Vincent, 454 U.S. 263, 276 (1981)).


                                                39
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2233 Page 40 of 58



        The Court will grant the City’s motion on this Free Exercise Claim and will deny

 Plaintiffs’ motion on this Free Exercise claim. First, neither Country Mill nor Tennes is

 categorically disqualified from applying to vend at the ELFM. The violation of the Free

 Exercise Clause in Trinity Lutheran occurred when Trinity Lutheran was disqualified,

 “deemed categorically ineligible,” Trinity Lutheran, 137 S. Ct. at 2018, because it was a

 church. The City has not imposed any similar condition. Second, the Trinity Lutheran

 opinion does not clearly extend beyond religious institutions. In a footnote, the four of the

 justices explicitly limited the holding in Trinity Lutheran to “express discrimination based on

 religious identity” and did “not address religious uses of funding or other forms of

 discrimination.”12 Trinity Lutheran, 137 S. Ct. at 2024 n.3. Country Mill is not a religious

 institution. This past term, the Supreme Court listed Trinity Lutheran as one of five cases

 in a category where the Court “upheld government benefits and tax exemptions that go to

 religious organizations[.]” American Legion v. American Humanist Assoc., 139 S. Ct. 2067,

 2092-93 (2019). In light of the facts in Trinity Lutheran, the language used in the opinion,

 and footnote 3, as well as the characterization of Trinity Lutheran in American Legion, this

 Court limits the application of the relevant holding in Trinity Lutheran as applying to only

 religious organizations. In the absence of any circuit authority, this Court will not extend the

 relevant holding in Trinity Lutheran to all organizations and individuals with religious beliefs.

               3. City of Hialeah (individualized assessment / targeting religion)




 12
        Chief Justice Roberts wrote the majority opinion and was joined by Justices Kennedy, Alito,
 Kagan, Thomas and Gorsuch. Justices Thomas and Gorsuch, however, did not join this particular
 footnote.

                                                40
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2234 Page 41 of 58



        For their third theory of a Free Exercise claim, Plaintiffs contend the City targeted

 them because of their religious beliefs. Plaintiffs also contend the Policy permits subjective

 enforcement (individualized assessments).

        In City of Hialeah, the Supreme Court considered whether three ordinances enacted

 by the City of Hialeah violated the Free Exercise Clause. In April 1987, the Church of

 Lukumi Babalu Aye leased land in the City and announced plans to establish a house of

 worship, a school, and a community center. The Church and its congregation practice

 Santeria, a belief system that fused African religion and Roman Catholicism. Santeria

 requires ritual animal sacrifices. Over several months, the City held several meetings and

 requested an opinion from the State's Attorney General. Then, in September 1987, the city

 council adopted three ordinances addressing religious animal sacrifice.

        The Court held that the ordinances were neither neutral nor of general applicability.

 First, the Court discussed whether the ordinances were neutral. The record established that

 the object of the ordinances was "the suppression of the central element of the Santeria

 worship service." City of Hialeah, 508 U.S at 534. The manner in which the ordinances

 were drafted meant that "few if any killings of animals [were] prohibited other than Santeria

 sacrifice." Id. at 236. And, the events leading to the enactment of the ordinances, including

 the statements made by the decisionmakers and the community, established "significant

 hostility . . . toward the Santeria religion and its practice of animal sacrifice." Id. at 541.

        Turning to the question of general applicability, the Court also found the ordinances

 problematic. The City asserted that the ordinances advanced two interests: protecting the




                                                 41
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2235 Page 42 of 58



 public health and preventing cruelty to animals. Id. at 543. The Court explained with the

 ordinances were underinclusive for both stated interests. Id. at 543-45.

        The Court will deny Plaintiffs’ motion on this Free Exercise theory. The Vendor

 Guidelines incorporate a generally applicable and neutral ordinance which prohibits

 discrimination in places of public accommodation. To qualify as a vendor at the ELFM, a

 business must agree to conduct its business practices consistent with that generally applicable

 and neutral ordinance. The ordinance applies to religious and secular businesses. The

 amendments to the City's ordinances largely eliminate the City's ability to selectively or

 individually enforce the Policy. Viewing the evidence in the light most favorable to the City,

 there remain genuine issues of material fact concerning the motivation for the amendment

 to the Vendor Guidelines and the decision to deny Country Mill’s 2017 application. While

 Country Mill might have been the “catalyst” for various decisions, the catalytic impetus could

 be the practice at the farm and not the religious beliefs. The decisionmakers testified

 generally that Tennes’ motivation for the practice at Country Mill was not relevant to the

 denial of the application. What mattered was the practice at Country Mill.

        The Court will also deny the City’s motion on this Free Exercise theory. Viewing the

 facts in the light most favorable to Plaintiffs, genuine issues of material fact remain. A trier

 of fact could find that the City targeted Tennes and Country Mills because of his religious

 practices. A trier of fact could find that the Vendor Guidelines were changed because

 Tennes made the December 2016 announcement that Country Mill would again book

 wedding, but only for ceremonies between one man and one woman. And, a trier of fact

 could find that that the City’s decision to deny Country Mill’s application was motivated by


                                               42
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2236 Page 43 of 58



 Plaintiffs’ religious beliefs. A trier of fact could choose not to believe the explanation

 provided by the decisionmakers.

                                     D. Establishment Clause

        For Count 5, Plaintiffs assert a violation of the Establishment Clause of the First

 Amendment. Plaintiffs reason that the City’s enforcement of its Policy lacks a secular

 purpose and singles out religious speech and beliefs for hostility and exclusion. Both parties

 move for summary judgment on Plaintiffs' Establishment Clause claim.13 The Establishment

 Clause applies to the States through the Fourteenth Amendment by incorporation. Conlon

 v. InterVarsity Christian Fellowship, 777 F.3d 829, 863 (6th Cir. 2015).

        The Establishment Clause of the First Amendment to the United States Constitution

 does not merely prohibit the establishment of a religion by the government, it prohibits the

 government from making a law “respecting the establishment of religion.” U.S. Const.,

 Amend. I. The “touchstone” for evaluating Establishment Clause cases “is the principle that

 the ‘First Amendment mandates governmental neutrality between religion and religion, and

 between religion and nonreligion.” McCreary Cty, Kentucky v. ACLU of Kentucky, 545

 U.S. 844, 859 (2005).

        The Supreme Court has described the language used in the Establishment Clause as

 “at best opaque.” Lemon v. Kurtzman, 403 U.S. 602, 612 (1971). “The First Amendment

 contains no textual definition of ‘establishment,’ and the term is certainly not self-defining.”

 McCreary Cty., 545 U.S. at 874–75. As a result of the less than precise language used, each



 13
        Plaintiffs § IC; Defendant § III.

                                               43
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2237 Page 44 of 58



 “inquiry calls for line drawing; no fixed, per se rule can be framed.” Lynch v. Donnelly, 465

 U.S. 668, 678 (1984). When forced to draw lines between acceptable government action

 and prohibited government action, courts should keep in mind “the three main evils against

 which the Establishment Clause was intended to afford protection: ‘sponsorship, financial

 support, and active involvement of the sovereign in religious activity.’” Lemon, 403 U.S. at

 612 (quoting Walz v. Tax Comm’n, 397 U.S. 664, 668 (1970)). In each case, the court

 should consider whether the challenged law or conduct has a secular purpose, whether its

 principle or primary effect is to advance or hinder religion, and whether it creates an

 excessive entanglement of government with religion. Lynch, 465 U.S. at 678; Lemon, 403

 U.S. at 612–13.

        In the years since Lemon, the Supreme Court has refined the first two prongs. ACLU

 of Ohio Found., Inc. v. DeWeese, 633 F.3d 424, 431 (6th Cir. 2011). The first prong in

 Lemon is now “the predominant purpose test.” Id. (citing ACLU of Kentucky v. Mercer

 Cty., Kentucky, 432 F.3d 624, 635 (6th Cir. 2005)); see McCreary, 545 U.S at 860 (“When

 the government acts with the ostensible and predominant purpose of advancing religion, it

 violates that Establishment Clause value of official religious neutrality, there being no

 neutrality when the government’s ostensible object is to take sides.”); Satawa v. Macomb Cty.

 Rd. Comm’n, 689 F.3d 506, 636 (6th Cir. 2012) (“Under today’s Lemon test, we ask: (1)

 whether the government’s predominant purpose was secular . . . .”). For this inquiry, “we

 generally accept the government’s stated rationale for its action.” Satawa, 689 F.3d at 526.

 But, the court has a duty to determine whether the stated secular reason is genuine or a mere

 sham. Id. For the predominant purpose test, the court held that “[p]urpose is determined


                                              44
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2238 Page 45 of 58



 from the perspective of an objective observer, who is “credited with knowledge of ‘readily

 discoverable fact,’ including ‘the traditional external signs that show up in the text, legislative

 history, and implementation of a statute, or comparable official act.’” ACLU of Kentucky v.

 Grayson Cty., Kentucky, 591 F.3d 837, 848 (6th Cir. 2010) (internal quotation marks

 omitted) (quoting McCreary Cty., 545 U.S. at 862). When considering purpose, the history

 and context of the government’s action are significant. DeWeese, 633 F.3d at 432.

         In the second prong of the Lemon test, the court considers the primary effect of the

 government’s action. American Atheists, Inc. v. City of Detroit Downtown Devel. Auth.,

 567 F.3d 278, 291–94 (6th Cir. 2009). The court should consider “whether ‘the challenged

 governmental action is sufficiently likely to be perceived by adherents of the controlling

 denominations as an endorsement, and by the nonadherents as a disapproval, of their

 individual religious choices.’” Grayson Cty., 591 F.3d at 854 (quoting Cty. of Allegheny v.

 ACLU Greater Pittsburgh Chapter, 492 U.S. 573, (198) abrogated by Town of Greece, New

 York v. Galloway, 134 S. Ct. 1811 (2014)). Where purpose considers the intended effect,

 the second inquiry of the Lemon test considers the actual effect. Id. (citing Adland v. Russ,

 307 F.3d 471, 484 (6th Cir. 2002)). The second inquiry also uses the standard of an objective

 observer. Id. “’If context, history, and the act itself sends the unmistakable message of

 endorsing religion, then the act is unconstitutional.’” Id. (quoting Mercer Cty., 432 F.3d at

 637).

         The Court will deny Plaintiffs’ motion on their claim under the Establishment Clause.

 The same genuine issue of material fact remains—the motivation behind the purpose of the

 City’s actions are in dispute. The various decisionmakers and other city officials generally


                                                 45
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2239 Page 46 of 58



 testified that they thought Tennes’ decision not to permit Country Mill to be used as a venue

 for same-sex weddings violated the City’s nondiscrimination ordinance, regardless of

 Tennes’ motivations. Viewing the evidence in the light most favorable to City an objective

 observer could conclude that the primary purpose of amendment to the Vendor Guidelines

 and the denial of Country Mill’s 2017 application was the enforcement of the

 nondiscrimination ordinance, a secular purpose. An objective observer could also conclude

 the same evidence establishes the actual effect was the same. The effect was to bar from the

 ELFM all of the vendors who were known to the City to act in a manner inconsistent with

 the nondiscrimination ordinance.

        The Court will also deny the City’s motion on Plaintiffs’ Establishment Clause claim.

 Viewing the evidence in the light most favorable to Plaintiffs, an objective observer could

 infer that the primary purpose of the Policy was a reaction to Tennes's announcement about

 his religious beliefs. An objective observer could conclude that the only effect of the Policy

 was to prevent Country Mill from participating in the 2017 ELFM. Based on the current

 record, no city official had knowledge that any same-sex couples had actually sought to rent

 the farm after the Tennes made his announcement on Facebook.

                                       E. Due Process

        For their seventh cause of action, Plaintiffs argue the City violated the Due Process

 Clause in the Fourteenth Amendment. Plaintiff contend the nondiscrimination ordinance

 contains a number of vague and undefined terms which grant the City unbridled discretion

 to arbitrarily censure expression the City disfavors. In the complaint, Plaintiffs explicitly

 identity   the   terms   “general   business    practices,”   “discriminate,”   “unwelcome,”


                                                46
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2240 Page 47 of 58



 “objectionable,” “unacceptable,” and “undesirable.” In their motion for summary judgment,

 Plaintiffs focus on the term “general business practices” and the harassment provision of

 nondiscrimination ordinance. Plaintiffs further contend the City used its discretion to punish

 Plaintiffs’ speech.

        Both parties request summary judgment for Plaintiffs’ due process claim.14 In their

 motions and responses, the parties generally do not attempt to distinguish Plaintiffs’ claims

 for damages and their claims for prospective relief.

         “A fundamental principle in our legal system is that laws which regulate persons or

 entities must give fair notice of conduct that is forbidden or required.” F.C.C. v. Fox

 Television Stations, Inc., 567 U.S. 239, 253 (2012). "It is a basic principle of due process

 that an enactment is void for vagueness if its prohibitions are not clearly defined." Grayned

 v. City of Rockford, 408 U.S. 104, 108 (1982). The void-for-vagueness doctrine addresses

 two due process concerns: (1) that regulated parties should know what is required of them

 so they conduct themselves appropriately, and (2) precision and guidance are necessary so

 that those enforcing the law do not act in an arbitrary and discriminatory manner. Fox

 Television Stations, 567 U.S. at 253; Grayned, 408 U.S. at 108. Where vague terms risk

 chilling protected speech, courts should carefully scrutinize statutes to ensure they meet the

 requirements of due process. See Fox Television, 567 U.S. at 253. “Due process requires

 that we hold a state enactment void for vagueness if its prohibitive terms are not clearly

 defined such that a person of ordinary intelligence can readily identify the applicable


 14
        Plaintiffs § I.F.; Defendant § V. Plaintiffs combine the discussion of their overbreadth claim
 and their Due Process claim.

                                                  47
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2241 Page 48 of 58



 standard for inclusion and exclusion.” United Food & Commercial Workers Union, Local

 1099 v. Southwest Ohio Reg’l Transit Auth., 163 F.3d 341, 358–59 (6th Cir. 1998).

        Federal courts exercise authority over cases and controversies, which "must exists not

 only 'at the time the complaint is filed,' but through 'all stages' of the litigation." Already, LLC

 v. Nike, Inc., 568 U.S. 85, 90-91 (2013) (citation omitted). A claim becomes moot when

 "the issues present are no longer 'live' or parties lack a legally cognizable interest in the

 outcome." Cty. of Los Angeles v. Davis, 440 U.S. 625, 631 (1978). Where a claimant seeks

 prospective relief, the repeal or amendment of an ordinance while a case is pending will

 ordinarily moot the claim. See Terry, 108 F.3d at 644. Where a claimant seeks damages,

 however, legislative repeal or amendment will not moot the claim. Ermold v. Davis, 855

 F.3d 715, 719-20 (6th Cir. 2017).

        For portions of the due process claim, Plaintiffs’ motion will be denied and the City’s

 motion will be granted.

        First, Plaintiffs’ claims for prospective relief based on the alleged vagueness the phrase

 “general business practice” has been rendered moot. Since this lawsuit was initiated, the City

 has amended its ordinances to define the phrase "general business practice.” Although

 Plaintiffs assert the added definition does not resolve the problem, their reasoning is

 unpersuasive. As the term is now defined, the City no longer has unbridled discretion to

 determine what constitutes a "general business practice." The practice must be typical, usual,

 habitual or customary for the regulated entity. The persons regulated would have some idea

 which aspects of their own business practices would be typical, usual, standard and habitual.

 The definition, therefore, provides sufficient clarity to inform those regulated and the


                                                 48
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2242 Page 49 of 58



 regulators. Plaintiffs' evidence on this issue relies on questions asked to various officials

 about the meaning of "general business practices" before the City amended the ordinances to

 define the phrase. Any request for prospective relief based on a vagueness challenge to the

 phrase "general business practice" term is moot.

        Plaintiffs contend that Defendant could still decline to allow Tennes a license at the

 farmers market should he criticize, in a business communication, the beliefs, associations or

 actions of protected class members. Perhaps. But, the amendments place Tennes and other

 potential vendors on notice that such criticism, as a general business practice, would have

 consequences. Accordingly, Plaintiffs may have a different claim, but they do not have due

 process void-for-vagueness claim arising from the phrase "general business practice."

        Second, Plaintiffs’ claims for prospective relief based on the terms "objectionable,"

 "unwelcome," "unacceptable," and "undesirable" in § 22-35(2) are moot. The City amended

 its ordinance and deleted the portion of the last sentence that contained all of the allegedly

 vague terms. The Ordinance now reads as follows:

        (b) Prohibited practices. Except where permitted by law, a person shall not:
        ...
        (2) Print, circulate, post, mail , or otherwise cause to be published a statement,
        advertisement, notice, or sign which indicates that the full and equal enjoyment
        of the goods, services, facilities, privileges, advantages, or accommodations of
        a place of public accommodation or public service will be refused, withheld
        from, or denied to an individual because of religion, race, color, national
        origin, age, height, weight, sex, disability, marital status, sexual orientation,
        gender identity or expression, or student status, or because of an individual's
        use of adaptive devices or aids.

 (City of East Lansing, MI. Code § 22-35.)




                                               49
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2243 Page 50 of 58



         Third, neither party is entitled to summary judgment on any claim for damages arising

 from denial of Country Mill’s 2017 vendor application. The City denied Country Mill’s

 2017 application because of Country Mill’s general business practices. To the extent

 Country Mill has a vagueness claim for damages based on the, at the time, undefined term,

 Plaintiffs have not requested summary judgment. To the extent the phrase “general business

 practice” must be interpreted in the context of other City ordinances, Plaintiffs’ claim would

 arise from the ordinances before they were amended. Furthermore, the City has not

 established that the ordinance was “clear in their application to plaintiffs’ proposed conduct.”

 Holder v. Humanitarian Law Project, 561 U.S. 1, 21 (2010). Section 6(m), the addition to

 the Vendor Guidelines, does not clearly inform potential vendors that their conduct outside

 of the City’s jurisdiction can be used as a reason to deny the application.15



         Finally, for one portion of Plaintiffs’ due process claim, Plaintiffs’ motion will be

 granted and the City’s motion denied. While the City amended the ordinance defining the

 word “harass” to remove the words “demean” and “dehumanize,” the words “intimidating”

 and “offensive” remain in the ordinance. The Sixth Circuit previously found void for



 15
         Plaintiffs insist, on several occasions in their briefs and at the hearing, that Tennes “does not
 discriminate against anyone. He serves everyone on his farm and at the market with no regard for
 their sexual orientation, marital status, or other characteristic.” (ECF No. 71 Pl. Br. at 29
 PageID.814.) The record supports the conclusion that Tennes and Country Mill do not discriminate
 at the ELFM. At the ELFM, Plaintiffs will sell their goods to everyone. Tennes and Country Mill,
 however, do make distinctions or differentiate between opposite sex couples and same sex couples
 for the purpose of renting Country Mill for wedding ceremonies. As recognized by the Sixth Circuit,
 dictionaries define the word “discriminate” as “to distinguish; to make distinctions in treatment[.]”
 White v. Burlington Northern & Sante Fe R. Co., 364 F.3d 789, 798 n.4 (6th Cir. 2004) (citation
 omitted). At Country Mill, Plaintiffs will not rent the venue to everyone.

                                                    50
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2244 Page 51 of 58



 vagueness a university policy using similar words. See Dambrot v. Central Michigan Univ.,

 55 F.3d 1177, 1184 (6th Cir. 1995). The Sixth Circuit found that “to determine what conduct

 will be considered ‘negative’ or ‘offensive’ by the university, one must make a subjective

 reference.” Id. The court reasoned, the “necessity of subjective reference” did not provide

 “fair notice of what speech would violate the policy.” Id. The same is true here. The

 ordinance provides no mechanism for objectively evaluating when a message is

 “intimidating” or “offensive.” The definition of “harass” provides too broad a delegation of

 authority to restrict communication based on the subjective effect on people who hear the

 message.

                                       F. Hybrid Rights

        Plaintiffs raise this argument as part of their motion for summary judgment solely to

 preserve it for appeal.16 The claim has already been dismissed based on Plaintiffs' concession

 that the Court must follow binding precedent. As part of their Free Exercise claim, Plaintiff

 assert their rights under the hybrid-rights doctrine were violated. (Compl. ¶ 320.) The City

 moved to dismiss any claim based on the hybrid-rights doctrine, citing Kissinger v. Board of

 Trustees of the Ohio State University, 5 F.3d 177, 180 (6th Cir. 1993). In their response to

 the motion to dismiss, Plaintiffs concede this Court must follow Kissinger. (ECF No. 21 Pl.

 Resp. to Mot. Dismiss at 16 PageID.288.) In their motion for summary judgment, Plaintiffs

 again concede this Court must follow Kissinger. Plaintiffs' hybrid-rights claim has already




 16
        Plaintiffs § I.A.4.

                                              51
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2245 Page 52 of 58



 been dismissed based on Plaintiffs' concession. (ECF No. 28 Opinion and Order at 24-25

 n. 5 PageID.398-99.)

                                    G. Michigan Constitution

        In Count 9 of the Complaint, Plaintiffs assert violations of Article 1, § 4 of Michigan's

 Constitution. Plaintiffs contend Michigan’s Constitution provides broader protections for

 religious beliefs that its federal counterparts. Plaintiffs request summary judgment on this

 claim17, relying on a five-part test. See Champion v. Sec’y of State, 761 N.W.2d 747, 753

 (Mich. Ct. App. 2008) (citing McCready v. Hoffius, 586 N.W.2d 723, 728-29 (Mich. 1998));

 Reid v. Kenowa Hills Pub. Schs., 680 N.W.2d 62, 68-69 (Mich. Ct. App. 2004)). The City

 argues the state constitutional law claims should be subject to the same analysis as the federal

 constitutional claims. See Scalise v. Boy Scouts of America, 692 N.W.2d 858, 868 (Mich.

 Ct. App. 2006) (citing In re Legislature's Request for an Opinion on the Constitutionality of

 Chapter 2 of the Amendatory Act No. 100 of Public Acts of 1970, 180 N.W.2d 265, 274

 (Mich. 1970) (stating that the Establishment and Free Exercise Clauses in the state and

 federal constitutions are "subject to similar interpretation.")).

        The Michigan Supreme Court and the Michigan Court of Appeals have provided

 confusing guidance for how trial courts should evaluate challenges arising under Michigan's

 constitutional protections for religious freedoms. The Michigan Constitution, Article 1, § 4,

 protects religious freedoms. Article 1, § 4 contains a free exercise and an establishment

 clause. In re Legislature's Request, 180 N.W.2d at 274. The same provision protects an



 17
        Plaintiffs § I.G.

                                                 52
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2246 Page 53 of 58



 individual's freedom to worship according to his or her own conscience. Champion, 761

 N.W.2d at 752-53. In 1970, the Michigan Supreme Court offered an advisory opinion

 indicating that Michigan's protections for religious freedoms should be evaluated in the same

 manner as parallel federal claims. In re Legislature's Request, 180 N.W.2d at 274 (holding

 that Michigan's Establishment and Free Exercise Clauses are "an expanded and more explicit

 statement" of the same clause in the Federal Constitution and "are, accordingly, subject to

 similar interpretation.").

        After In re Legislature's Request, the United States Supreme Court issued two

 important opinions interpreting the Free Exercise Clause. First, in 1972, the United States

 Supreme Court decided Wisconsin v. Yoder, 406 U.S. 205 (1972). Yoder involved a free-

 exercise challenge to Wisconsin's compulsory school-attendance law, which required

 children to attend either private or public school until the age of 16. Two plaintiffs were

 members of the Old Order Amish religion and another plaintiff was a member of the

 Conservative Amish Mennonite Church. Members of those faiths did not send children to

 school beyond the eighth grade. Evidence introduced at trial established the plaintiffs

 believed that sending children to school after the eighth grade was inconsistent with the tenets

 of the Old Order Amish communities in general and was contrary to the Amish religion and

 way of life. Id. at 209. The evidence at trial also established that plaintiffs believed that

 sending their children to high school "would not only expose themselves to the danger of the

 censure of the church community," but also "endanger their own salvation and that of their

 children."   Id. Finally, experts testified that Old Order Amish communities held a

 fundamental belief that "salvation requires life in a church community separate and apart


                                               53
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2247 Page 54 of 58



 from the world and worldly influences." Id. at 210. The Court found that the "impact of the

 compulsory-attendance law on respondents' practice of the Amish religion is not only severe,

 but inescapable, for the Wisconsin law affirmatively compels them, under threat of criminal

 sanction, to perform act undeniably at odds with fundamental tenets of their religious beliefs."

 Id. at 218. The Court also found that Wisconsin's interest in enforcing the law—the

 importance of education to our political system and the preparation of self-reliant

 individuals—was not so compelling as to overcome the plaintiffs' religious beliefs. Id. at 221-

 29. The Court struck down the law, finding that the First and Fourteenth Amendments

 prevented Wisconsin from compelling the Amish to send their sixteen-year old children to

 high school. Id. at 234.

        Eighteen years later, in Employment Division, Department of Human Resources of

 Oregon v. Smith, the Court considered a free exercise challenge to a federal law criminalizing

 peyote. The two Native American plaintiffs were fired after using peyote, a controlled

 substance prohibited by Oregon law, for sacramental religious purposes. They filed a lawsuit

 when their request for unemployment compensation was denied. The Court held that the

 plaintiffs did not have a Free Exercise claim because an individual's religious beliefs do not

 excuse him or her from complying "with an otherwise valid law prohibiting conduct that the

 State is free to regulate." Smith, 494 U.S. at 879. The Court distinguished Yoder and other

 cases which involved a neutral, generally applicable law that implicated not only the Free

 Exercise clause, but also "other constitutional protections, such as . . . , the right of parents, .

 . . , to direct the education of their children . . . ." Id. at 881.




                                                   54
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2248 Page 55 of 58



        Eight years after Smith, the Michigan Supreme Court considered a claim arising

 under Michigan's Civil Rights Act brought by unmarried couple. McCready, 586 N.W.2d

 at 724-25 (McReady I). Michigan’s Civil Rights Act prohibited discrimination based on

 marital status. Id. at 725. One of the defendant landlords explained that he would not rent

 apartment units to the plaintiffs because "unmarried cohabitation violated his religious

 beliefs." Id. at 725. The defendants raised defenses under both the Michigan Constitution

 and the First Amendment to the United States Constitution. Id. at 728. The Michigan

 Supreme Court analyzed the landlords’ federal defense by applying the Smith test. Id. The

 Court concluded the Michigan Civil Rights Act was a generally applicable law which had no

 religious motivation and, therefore, did not violate the Free Exercise Clause of the First

 Amendment. Id.

        For the landlords’ defense under Article I, Section 4 of the Michigan Constitution,

 the Court applied the compelling state interest test from Yoder. Id. at 729. The Court

 outlined a five-part test: (1) the claimant's belief or conduct motivated by belief, was sincerely

 held, (2) his or her belief or conduct motivated by belief was sincere in nature, (3) whether

 the state regulation imposed a burden on the exercise of the belief or conduct, (4) whether a

 compelling state interest justifies the burden imposed and (5) whether a less obtrusive form

 of regulation was available. Id. at 729 (citing Yoder, 406 U.S. at 214-230). The court

 determined that Michigan's "need to provide equal access to such a fundamental need as

 housing outweighs defendant's religious beliefs[.]" Id. The court also concluded that the act

 did not require the landlord to violate his sincerely held religious belief, explaining that "if

 they wish to participate in the real estate market by offering housing for rent, they must


                                                55
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2249 Page 56 of 58



 comply with the Civil Rights Act. The burden placed on the defendant's religious beliefs

 affects their commercial activities sooner than their beliefs." Id. (citations omitted).

        Four months later, on a motion for rehearing, the Michigan Supreme Court vacated

 its earlier opinion. McCready v. Hoffius, 593 N.W.2d 545 (Mich. 1999) (table opinion)

 (McCready II). The court specifically vacated "that portion of the December 22, 1998

 opinion of the Court which holds that the Civil Rights Act does not violate the Free Exercise

 Clause of the First Amendment of the United States Constitution or Article 1, § 4 of the

 Michigan Constitution." Id. The matter was remanded to the Jackson County Circuit court

 for "further consideration of that issue[.]" Id.

        Panels of the Michigan Court of Appeals have reached different conclusions about

 the significance of the McCready opinions. In Reid, 680 N.W.2d at 68-69, the court

 evaluated a free exercise challenge using the compelling state interest test from McCready

 and Yoder. The plaintiffs were parents who home schooled their children for religious

 reasons and they filed the lawsuit because the Michigan High School Athletic Association

 (MHSAA) required enrollment in order for students to participate in extracurricular athletic

 programs. The court concluded that the MHSAA's requirement did violate the Michigan

 Constitution. Id. at 69. Notably, the court found that the desire to have the children

 participate in extracurricular athletic events ran counter to the plaintiffs' stated religious

 reason for homeschooling the students. Id.

        In contrast to Reid, two other panels, both involving Establishment Clause challenges,

 cited In re Legislature's Request for the proposition that state courts should evaluate both

 Free Exercise and Establishment challenges under the State's Constitution with the same


                                                56
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2250 Page 57 of 58



 criteria as used for challenges under the Federal Constitution. See Weishuhn v. Catholic

 Diocese of Lansing, 756 N.W.2d 463, 488 n.10 (Mich. Ct. App. 2008); Scalise, 692 N.W.2d

 at 868.

           For this lawsuit, the Court will evaluate Plaintiffs' state constitutional claims in the

 same manner as Plaintiffs’ federal constitutional claims. The relevant holding in McCready

 I, which suggested a different analysis for state Free Exercise claims, was subsequently

 vacated. The state court of appeals has not been consistent with its treatment of religious

 freedom claims brought under state law. Complicating any analysis of this state law claim,

 the parties have not identified any Michigan courts that have considered the nuances outlined

 by Plaintiffs in their three different theories for their First Amendment Free Exercise claim.

 And, because Plaintiffs have a federal cause of action for the same rights protected by the

 Michigan Constitution, Plaintiffs cannot have a damages remedy against the City for their

 Michigan Constitution claims. See Jones v. Powell, 612 N.W.2d 423, 426-27 (Mich. 2000);

 see also Leaphart v. City of Detroit, No. 271050, 2007 WL 914306, at *2 (Mich. Ct. App.

 Mar. 27, 2007) (citing Jones) (“Our Supreme Court has declined to infer a damage remedy

 for a violation of the state constitution by a municipality or individual government employee

 since other remedies are available against such defendants.”); Fifield v. City of Lansing, No.

 221755, 2001 WL 1134607, at *5 (Mich. Ct. App. Sept. 21, 2001) (same).

                                                 IV.

           Plaintiffs used Facebook to announce both their religious beliefs and their business

 practices. The City reacted to the Facebook post, culminating in the denial of Country Mill’s

 application to participate in the East Lansing Farm’s Market. The parties disagree whether


                                                 57
Case 1:17-cv-00487-PLM-RSK ECF No. 104 filed 12/18/19 PageID.2251 Page 58 of 58



 City’s actions were because of Plaintiffs’ statement about their religious beliefs or whether

 the City’s actions were because of Plaintiffs’ statement about their business practices.

 Because the record contains evidence from which the finder of fact could conclude that the

 City reacted to Plaintiffs’ statements about their religious beliefs, the cross motions for

 summary judgment must be denied for many of the claims. The trier of fact must decide

 what the City’s motivation was.

                                          ORDER

        For the reasons contained in the accompanying Opinion, Plaintiffs’ motion for

 summary judgment (ECF No. 70) is GRANTED IN PART and DENIED IN PART, and

 Defendant’s motion for summary judgment (ECF No. 67) is GRANTED IN PART and

 DENIED IN PART. IT IS SO ORDERED.

 Date: December 18, 2019                                     /s/ Paul L. Maloney
                                                          Paul L. Maloney
                                                          United States District Judge




                                              58
